Citation Nr: 1522269	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-04 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) (claimed as depressive disorder), including as secondary to service-connected obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Fredy A. Palacio, Agent


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board denied the claim in September 2013, and the Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  Pursuant to a July 2014 Joint Motion for Remand (JMR), the Court vacated the Board's decision denying this claim and remanded it to the Board in August 2014 for readjudication consistent with the instructions of the JMR.  In furtherance of this, the Board in turn is remanding this claim to the Agency of Original Jurisdiction (AOJ).

In the September 2013 decision, the Board also separately denied entitlement to service connection for PTSD.  The August 2014 Court Order, however, dismissed the appeal of this PTSD claim as had been requested in the July 2014 JMR.  So from this point going forward in this appeal there only will be consideration of entitlement to service connection for an acquired psychiatric disorder other than PTSD, including depressive disorder secondary to service-connected obstructive sleep apnea.



REMAND

As already alluded to, the Veteran alleges his depressive disorder is a result of his service-connected obstructive sleep apnea.  Supplemental medical comment is needed concerning whether this disorder was aggravated by his service-connected obstructive sleep apnea.  As noted in the July 2014 JMR, the opinion in the December 2008 VA examination report focused on "whether [the] Appellant's psychiatric disorder (including depressive disorder) was related to other factors, as opposed to whether the current psychiatric disorder (including depressive disorder) was aggravated by the service-connected obstructive sleep apnea."

Establishing entitlement to service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) and (b) (2014); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Both the causation and aggravation prongs must be discussed in order for the opinion to be adequate.  Allen, 7 Vet. App. 439.  An opinion that a disability is not related to or associated with another disability is not adequate to address the aggravation factor.  Id. at 449.  Moreover, stating the disability is "not caused by or a result of" a disability does not sufficiently address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The December 2008 opinion therefore is inadequate, requiring an addendum opinion addressing this additional possibility of aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1. Obtain additional medical comment concerning the purported relationship between the Veteran's diagnosed psychiatric disorders, including especially his depressive disorder, and his service-connected obstructive sleep apnea.  The entire claims file, including a copy of this remand and the JMR and Court Order, must be made available to the designated examiner for review of the relevant medical history.  This evaluating clinician must note in the report that the evidence in the claims file has been reviewed, so considered.  

After reviewing the file, this evaluating clinician must indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's diagnosed acquired psychiatric disorders, including especially his depressive disorder, are being aggravated by his service-connected obstructive sleep apnea - so even if not instead caused by this service-connected disability.

This term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of associated symptoms that resolve with return to the baseline level of disability.  So aggravation contemplates a permanent worsening of the condition above and beyond its natural progression.

In forming this opinion, the examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

If the examiner is unavailable to provide this further comment (addendum opinion), such as without resorting to mere speculation, not only must he/she so indicate but also discuss why a more definitive response is not possible or feasible.  In other words, merely saying he/she cannot respond will not suffice.

2. Review the opinion to ensure it responds to the question posed.  If not, obtain all necessary additional information.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and, after they have had an opportunity to respond to it, return the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

